Citation Nr: 1749917	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from November 1969 to November 1971.  His decorations and awards include the Purple Heart and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board denied the issue of entitlement to an acquired psychiatric disorder, to include PTSD, in an April 2016 decision.  

The Veteran appealed the Board's April 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2017, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  Thereafter, in a March 2017 order, the Court granted the motion, vacated the Board's April 2016 decision with regard to the issue addressed herein, and remanded the matter for readjudication.

In the April 2016 decision, the Board referred the claim of entitlement to an increased rating for the left thigh shell fragment wound to Agency of Original Jurisdiction (AOJ).  However, there is no indication that the AOJ has adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran has been diagnosed with PTSD which is due to the circumstances of his active service, including engaging in combat with the enemy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); Anglin v. West, 11 Vet. App. 361, 367 (1998).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual Background

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  Specifically, he contends that he has PTSD that is due to combat service.  

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military decorations include the Purple Heart and the Combat Action Ribbon.  His military occupational specialty was mortar man. 

The Veteran was provided a VA examination in November 2008.  At that time,   anxiety disorder was assessed.  The examiner opined that it is less likely as not that the Veteran has PTSD due to his experiences in the military.  He also concluded that it is less likely as not that the Veteran's diagnosed anxiety disorder is associated with his experiences in service.  In a July 2010 VA addendum opinion, the examiner indicated that the appellant's anxiety primarily pertains to social anxiety and several specific fears.

An additional VA examination was provided in November 2013.  At that time, the examiner indicated that there was no mental disorder diagnosis.  

In the report of an April 2017 private medical examination, the physician assessed PTSD and major depressive disorder.  He determined that it was at least as likely as not that the Veteran's PTSD and major depressive disorder were caused by his combat service.  He indicated that the Veteran's major depressive disorder is secondary to his PTSD.  


Analysis

After reviewing the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.   

The record contains differing opinions as to whether the Veteran has been diagnosed with a psychiatric disorder.  For example, at the time of the November 2008 VA examination, anxiety disorder was diagnosed.  However, in the November 2013 VA examination report, the examiner determined that there was no diagnosis of a mental disorder.  In a subsequent April 2017 private examination, PTSD and major depressive disorder were diagnosed.  

In considering the record in its entirety, and resolving reasonable doubt in favor of the Veteran, the Board accepts the diagnoses of anxiety disorder, PTSD, and major depressive disorder rendered during the period on appeal.  All the opinions provided were rendered by medical professionals with the expertise necessary to opine on the question at issue in this case.  In addition, the examiners based their diagnoses on clinical findings and the Veteran's medical history.  The Board is therefore unable to assign greater probative weight to any of these opinions and thus finds that the first element of service connection is satisfied.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The record contains written statements from the Veteran detailing several stressful incidents that occurred while serving in combat in Vietnam.  Service personnel records confirm that the Veteran served in the Republic of Vietnam and received several combat medals, including a Purple Heart and a Combat Action Ribbon.  Accordingly, the Veteran's in-service stressor is conceded.  See 38 C.F.R. § 3.304(f)(2). 

The remaining question, therefore, is whether there is competent medical evidence linking the Veteran's diagnosed psychiatric disorders to his active service, to include the conceded stressor.

The Board observes that the November 2008 VA examiner indicated that the appellant's anxiety disorder is not related to his active service.  However, the physician who provided the April 2017 VA examination opined that the Veteran's PTSD and major depressive disorder are related to his combat service stressor.  Again, for the reasons discussed above, the Board can find no basis upon which to assign greater probative weight to either medical opinion.  

As set forth above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for a psychiatric disorder, to include PTSD.  See 38 C.F.R. § 3.304(f).



ORDER

Entitlement to service connection or an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


